                                                           FID: 10581732
                                                           1984-0513-2273-J




                                                                               8:15 am, May 13 2019




                                 5/11/2019                               5/11/2019
             W/ VA

    5/13/2019


** arrested by FBI on 5/11 via               Jim Satterwhite, USMS for FBI
Criminal Complaint **


      Case 1:19-mj-00057-PMS Document 3 Filed 05/13/19 Page 1 of 1 Pageid#: 8
